Morton, J.
The Municipal Court oí the city of Boston has jurisdiction, concurrently with the Superior Court, of cases of assault and battery, except where committed with intent to commit some other offence, or with a weapon dangerous to life, or where the life of the person assaulted is in danger, or such person is maimed. St. 1866, c. 279, § 8. Gen. Sts. c. 116, § 13. The complaint in this case charges an assault and battery which, does not fall within either of the excepted cases.
The additional allegations, that it was committed upon a police officer while in the discharge of the duties of his office, do not affect the jurisdiction of the Municipal Court. That court could, in its discretion, exercise or decline to exercise final jurisdiction in the case. Gen. Sts. c. 116, § 15. Exceptions overruled.